Case: 20-30810     Document: 00516083404         Page: 1     Date Filed: 11/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      November 5, 2021
                                  No. 20-30810
                                                                         Lyle W. Cayce
                                                                              Clerk
   Liberty Insurance Underwriters, Incorporated,

                                                             Plaintiff—Appellee,

                                       versus

   Gustave J. LaBarre, Jr.; Andre P. V. de LaBarre;
   Laurette Labarre Simmons, Individually and on behalf of her
   deceased father, Floyd A. Labarre; Maria de LaBarre; Mary
   G. de LaBarre; et al.,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:18-CV-8612


   Before Owen, Chief Judge, and Jones and Wilson, Circuit Judges.
   Per Curiam:*
   AFFIRMED. See 5th Cir. R. 47.6.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.